DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (6,976,411).
Yu (‘411) discloses a tool extension (10) for a tool and that is adapted to be coupled to a drive lug of a driver, the tool extension comprising: an elongated shank (10) having opposing first and second ends respectively having first and second end cross-sections, wherein the second end (19) cross section is larger than the first end cross section (front portion 13); a first recess (11) formed in the first end and adapted to matingly engage the tool (stem 30); and a second recess (18) formed in the second end (19) and adapted to matingly engage the drive lug (23); wherein the shank (10) has a round cross-section; wherein a portion of the shank between the first and second ends (e.g., between front portion 13 and shoulder 14) has a cross-section that is the same size as the first end cross-section (front portion 13); wherein the first .
Claim(s) 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (7,114,418).
Allen (‘4148) discloses a tool extension (10) comprising: an elongated shank (11) having opposing first and second ends; a tool bit (12, 13, 14 or 112, 113, 114) formed at the first end; and a recess (17) formed in the second end and adapted to receive a drive lug of a driver (40)(Fig. 3); wherein the shank (11) has a round cross-section (see the drawings); wherein a cross-section of the second end (15, 115) is larger than a cross-section of a portion of the elongated shank (11) between the first and second ends; wherein a cross-section of the second end is larger than the cross-section of the first end; wherein a cross-section of the tool bit is hexagonal (Fig. 1); wherein the recess has a square cross-sectional shape (Fig. 3); wherein the tool bit is a bit driver; wherein the driver is a ratchet wrench (Col. 3, lines 45-46), a drill, or an impact driver; wherein the portion has a solid cross-section (inferred from the drawings).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that Su (10,427,278 and 9,144,893) provides a driving tool having a shank with a hexagonal bore in a forward end for receiving a tool bit including at least one working head end and having a hexagonal body and the rearward end of the shank having a square bore for receiving a lug of a driving tool.  The examiner also notes that Genius Tools USA (geniustoolsusa.com/media/catalogue/GT-19_LoRes.pdf) provides a number of tools (See, e.g., “impact bit holders” item Nos. 263508 and 263510 on page 12/594, and item Nos. 380031, 380032, 380033 on page 16/594; “bit holders” item Nos. 282408, 283508, 283510 on page 94/594; “slotted head drivers” and “Phillips head drivers” on page 185/594; “star head drivers” on page 186/594; “hex head drivers” on pp. 186-188/594; &etc.) through the catalogue that read on the invention as claimed.
It is the examiner’s conclusion that the invention as claimed presents nothing novel or unobvious over the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/